Green Tree Credit, LLC v Jelks (2014 NY Slip Op 06173)
Green Tree Credit, LLC v Jelks
2014 NY Slip Op 06173
Decided on September 17, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 17, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2012-05772
 (Index No. 26448/06)

[*1]Green Tree Credit, LLC, respondent, 
vGodfrey Jelks, etc., appellant, et al., defendants.
Godfrey Jelks, Brooklyn, N.Y., appellant pro se.
Carter, Conboy, Case, Blackmore, Maloney & Laird, P.C., Albany, N.Y. (James A. Resila of counsel), for respondent.
DECISION & ORDER
In an action to foreclose a mortgage, the defendant Godfrey Jelks appeals from a judgment of foreclosure and sale of the Supreme Court, Kings County (Schmidt, J.), dated April 1, 2011, which, inter alia, directed the sale of the subject premises.
ORDERED that the judgment is affirmed, with costs.
The appellant, Godfrey Jelks, failed to perfect an appeal from an order dated December 23, 2009, which, inter alia, granted the plaintiff's motion for summary judgment on the complaint insofar as asserted against him. As a general rule, we do not consider any issue raised on a subsequent appeal that could have been raised in an earlier appeal which was dismissed for lack of prosecution, although this Court has the inherent jurisdiction to do so (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350; Madison Realty Capital, L.P. v Broken Angel, LLC, 107 AD3d 766). We decline to exercise our jurisdiction to determine the merits of the present appeal to the extent that it raises issues that could have been raised on the appeal from the prior order that was dismissed for failure to perfect (see Bray v Cox, 38 NY2d at 350; Spirits v Village of Hempstead Community Dev. Agency, 63 AD3d 907).
The appellant's remaining contention is without merit.
DILLON, J.P., CHAMBERS, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court